Citation Nr: 0700253	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  05-03 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for bipolar disorder.   


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 30, 1976 to 
April 22, 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied service connection for 
bipolar disorder.  

In October 2006, the veteran testified before the undersigned 
Veterans Law Judge at the RO (Travel Board hearing); a copy 
of the transcript has been associated with the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).  

In his entrance Report of Medical History, the veteran 
indicated he had suffered from depression or excessive worry 
and nervous trouble.  Upon objective examination, his 
psychiatric state was found to be normal, and he was admitted 
into service on January 30, 1976.  Records reflect that he 
was discharged on April 22, 1976, after a determination had 
been made that his general qualifications did not warrant 
retention in service.  The recommendation was that he be 
discharged by reason of unsuitability, but the record does 
not contain specific information regarding the nature of his 
discharge.  He filed a claim for aggravation of a pre-
existing psychological disorder.  However, the veteran was 
not advised of what is needed to establish service connection 
for a preexisting disorder that was aggravated in service.    

In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the 
Federal Circuit Court found that, when no preexisting 
condition is noted upon entry into service, the veteran is 
presumed to have been sound upon entry and then the burden 
falls on the government to rebut the presumption of 
soundness.  The Federal Circuit Court held, in Wagner, that 
the correct standard for rebutting the presumption of 
soundness under 38 U.S.C.A. § 1111 (West 2002) requires that 
VA shows by clear and unmistakable evidence that (1) the 
veteran's disability existed prior to service and (2) that 
the preexisting disability was not aggravated during service.  
Any supplemental statement of the case should include a 
discussion of the ramifications of VAOPGCPREC 3-2003 and the 
holding in Wagner when considering whether service connection 
is warranted for a psychiatric disorder.

The duty to assist includes obtaining medical records and 
providing a VA medical opinion when necessary for an adequate 
determination.  See Duenas v. Principi, 18 Vet. App. 512 
(2004).  It appears that the claims file does not contain the 
entire record of the veteran's discharge proceedings.  An 
April 19, 1977 Chronological Record of Medical Care from the 
Naval Training Center in Orlando, Florida, indicates that the 
veteran had undergone an examination within the prior 60 days 
which had yielded results indicating that the veteran was 
physically qualified for separation from service.  However, a 
contemporaneous Aptitude Board Report Cover Sheet reflects an 
indication that the veteran's general qualifications do not 
warrant retention in service.  The examination report 
referred to in the April 19, 1977 document is not in the 
claims file.  In addition, an April 1977 request for medical 
records from the Mass Rehab Commission specifically states 
that the veteran had been seen by Dr. Roy at the Recruit 
Dispensary, Recruit Training Command in Orlando Florida.  In 
the interest of fulfilling VA's duty to assist, VA should 
attempt to obtain these records.  In addition, VA should 
attempt to obtain records from his ongoing treatment at the 
Brockton, Massachusetts VA hospital.  

The veteran was diagnosed with bipolar II disorder in May 
2003.  After receipt of the requested medical records, the 
veteran should be afforded a VA examination to ascertain the 
etiology of the veteran's bipolar disorder.
 
Accordingly, the case is REMANDED for the following action:

1.  VA must review the entire file and 
ensure that all notice obligations have 
been satisfied in accordance with 
38 U.S.C.A. § 5103(a) and 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006) and 
38 C.F.R. § 3.159 (2006), as well as 
VAOPGCPREC 7-2004.  In particular, VA 
must send the appellant a corrective 
notice that explains the information or 
evidence needed to establish service 
connection for a preexisting condition 
claimed as being aggravated by active 
service.  The claims file must include 
documentation that VA has complied with 
VA's duties to notify and assist a 
claimant.

2.  VA should request from the National 
Personnel Records Center (NPRC), the 
service department and any other source 
referred by NPRC, for the veteran's 
complete service medical records, to 
include any medical reports or records 
associated with his discharge from 
service, in particular the veteran's 
discharge examination report and 
treatment records from Dr. Roy.  If 
records are unavailable, please have the 
provider so indicate.  

3.  VA should ask the veteran to identify 
all health care providers that have 
treated him for his psychological 
disorder.  VA should attempt to obtain 
records from each health care provider he 
identifies that might have available 
records.  In particular, VA should 
attempt to obtain any treatment records 
from his ongoing treatment at the VA 
hospital in Brockton, Massachusetts.  If 
records are unavailable, please have the 
provider so indicate.  

4.  After completion of 1, 2 and 3 above, 
the veteran should be scheduled for a VA 
psychiatric examination, by a 
psychiatrist, in order to ascertain the 
nature, extent, and etiology of any 
psychiatric disorder.  The claims file 
and treatment records must be made 
available to, and be reviewed by, the 
examiner in connection with the 
examination, and the examiner should so 
indicate in their report.  The 
psychiatric examiner should determine 
whether any psychiatric disorder(s) is 
present, and, if so, the correct 
diagnostic classification and etiology of 
any disorder(s) found.  All special 
studies or tests including psychological 
testing and evaluations deemed necessary 
by the examiner are to be accomplished.  
The examination report should include a 
detailed account of all pathology found 
to be present.

The specialist should furnish an opinion 
with supporting rationale, as to (1) 
whether it is at least as likely as not 
(50 percent or more probability) that the 
veteran's bipolar disorder began during 
active service or was etiologically 
related to the veteran's period of active 
duty, (2) whether it is at least as 
likely as not (50 percent or more 
probability) that the veteran's bipolar 
disorder pre-existed active duty (with an 
explanation) and, if so, was aggravated 
(worsened) by active duty, (3) if 
aggravation is found, whether the 
aggravation constitutes an increase 
beyond the natural progression of the 
illness, and (4) whether the veteran has 
any currently manifested signs of this 
disorder.  

If the etiology of the diagnosed disorder 
is attributed to multiple factors/events, 
the specialist should specify which 
symptoms/diagnoses are related to which 
factors/events.  The specialist should 
clearly outline the rationale and discuss 
the medical principles involved for any 
opinion expressed.  If the requested 
medical opinion cannot be given, the 
specialist should state the reason why.
 
5.  After completion of 1 through 4 
above, VA should readjudicate the 
appellant's claim to include 
consideration of the decision reached in 
Wagner, supra.  If any determination 
remains unfavorable to the appellant, he 
and his representative should be provided 
with a supplemental statement of the case 
and be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2006).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


